Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration. The 112 rejection is overcome and withdrawn. Responses to the arguments of the applicant are presented after the first rejection they are directed to.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for etch stopper layers with 60 to 66 ATOM%, does not reasonably provide enablement for all sub-stoichiometric compositions.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The range is disclosed in the prepub of the instant specification at [0062].  The applicant is relying upon the sub-stoichiometric compositions formed using SiO2 and Al2O3 sputtering targets.  There appears to a loss in the oxygen content during this process, but it is clear there is a limit to this loss of oxygen. 
2 and Al2O3.   This is evidenced by the XPS analysis showing Al21Si19O60 in the prepub at [0180], Al13Si26O61 in the prepub at [0202] and Al7Si28O65 in the prepub at [0208] and  Al31Si8O61 in the prepub at [0214]. There is a limit to the amount of oxygen which can be lost in this process and the applicant is not enabled by the disclosure to composition which are well below stoichiometric such as  Al21Si19O30. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 14-22 are rejected under 35 U.S.C. 103 as obvious over Pierrat 5405721, in view of Schmidt et al.  JP 2005-208660, Pierrat 5582939 and Lai et al. “ArF-line high transmittance attenuated phase shift mask blanks using amorphous Al2O3-ZrO2-SiO2 composite thin films for the 65-, 54- and 32-nm technology nodes”, Thin Sol. Films, Vol. 496 pp 247-252 (2006). 
Pierrat 5405721 describes a phase shifting mask structure including a substrate (10), a bottom phase shifting layer (11), a top phase shifting layer (12) and a chromium layer (13) (5/61-48,7/30). In the third example of the table at 6/60-38, xSiO2-(1-x)Al2O3 is used as the bottom layer formed by sputtering from appropriate targets and SiO2 formed by chemical vapor deposition (CVD) is used as the top phase shifting layer and x is 0.3 to 0.95. Figure 3 does not show the lower phase shift layer being patterned.  The thickness of the areas etched into the [0031]The etch stop layer of the mask blank of the present invention comprises an oxide or fluoride of one or more materials selected from the group consisting of Si,Ge,Sn,B,Al,Ga,Ti,Zr,Hf,V,Nb,Ta,Cr,Mo,W,Y,LA and Gd. The etch stop layer may further comprise no more than 5 atomic percent of C and / or N. According to one embodiment of the invention, the material of the etch stop layer comprises an oxide of 1 or more materials selected from the group comprising Si,Ta,Ti,Cr,Hf and Mo. The material of the etch stop layer is preferably different from that of the phase shift layer. The material of the etching stop layer is different from that of the phase shift layer, and is a Si,Ge,Sn,B,Al,Ga,Ti,Zr,Hf,V,Nb,Ta,Cr,Mo,W,Y,LA. It may also comprise a metal and / or metalloid such as Gd and the material of the etch stop layer may comprise a material in which the same metal and / or metalloid as the phase shift layer is combined with a different element such as O,, and C or a mixture thereof.
Schmidt et al.  JP 2005-208660 teaches the mask blank according to figure 1a, which includes a substrate (1), etch stop layer5 (2), phase shift layer (3) and light shielding layer (4).  This is patterned as shown in figures 1a-d or 1e to 1h. The etch stop layer of the mask blank of the present invention comprises an oxide or fluoride of one or more materials selected from the group consisting of Si,Ge,Sn,B,Al,Ga,Ti,Zr,Hf,V,Nb,Ta,Cr,Mo,W,Y,LA and Gd. The etch stop layer may further comprise no more than 5 atomic percent of C and / or N. According to one embodiment of the invention, the material of the etch stop layer comprises an oxide of 1 or more materials selected from the group comprising Si,Ta,Ti,Cr,Hf and Mo. The material of the etch stop layer is preferably different from that of the phase shift layer. The material of the etching stop layer is different from that of the phase shift layer, and is a Si,Ge,Sn,B,Al,Ga,Ti,Zr,Hf,V, Nb,Ta,Cr,Mo,W,Y,LA. It may also comprise a metal and / or metalloid such as Gd and the material of the etch stop layer may comprise a material in which the same metal and / or metalloid as the phase shift layer is combined with a different element such as O and C or a mixture thereof [0031]. The etch stop layer which provides an etch stop function preferably has a thickness of at least 0.5 nm. In some embodiments, the etch stop layer has a thickness of at least 8 nm, and optionally has a thickness of at least 10 nm. The minimum thickness of the etch layer depends on the etch stop function of the etch stop layer. If the etch stop layer is not substantially etched by the etchant used to etch the layer above the etch stop layer, for example, a 0.5nm, 0.8nm or a thin layer such as 1 nm, the etch stop layer is provided with an etch stop function. The maximum thickness of the etch stop layer is not limited. However, if the extinction [0026]The etch stop layer which provides an etch stop function preferably has a thickness of at least 0.5 nm. In some embodiments, the etch stop layer has a thickness of at least 8 nm, and optionally has a thickness of at least 10 nm. [0027]The minimum thickness of the etch layer depends on the etch stop function of the etch stop layer. If the etch stop layer is not substantially etched by the etchant used to etch the layer above the etch stop layer, for example, a 0.5nm,0.8nm or a thin layer such as 1 nm, the etch stop layer is provided with an etch stop function. [0028]The maximum thickness of the etch stop layer is not limited. However, if the extinction coefficient k of the material forming the etch stop layer is 0.5 or more, or 1.0 or more, the etch stop layer should be as thin as possible so as not to degrade the transmittance of the phase shift mask blank. For example, in such cases, the etch stop layer preferably has a thickness of up to 20 nm, and more preferably a thickness of up to 16 nm.[0020].  As an etching process, a mixed gas of chlorine (Cl2), chlorine and oxygen (Cl2O2) is used. Although a chlorine-based gas dry etching method such as tetrachloromethane (CCl 4) and dichloromethane (CH2Cl2) or a wet etching method using an acid or an alkali may be used, a dry etching method is more preferably used. It is also possible to use an etching using a fluorine-containing material, and in this case, preferably, a fluorine-containing material is used. Reactive ion etching (RIE) using a fluorine-based gas such as trifluoromethane (CHF3), tetrafluoromethane (CF4), sulfur hexafluoride (SF6), hexafluoroethane (C2F6), and mixtures thereof is used [0070]As an etching process, a mixed gas of chlorine (Cl 2), chlorine and oxygen (Cl 2 O 2) is used. Although a chlorine-based gas dry etching method such as tetrachloromethane (CCl 4) and dichloromethane (CH 2 Cl 2) or a wet etching method using an acid or an alkali may be used, a dry etching method is more preferably used. It is also possible to use an etching using a fluorine-containing material, and in this case, preferably, a fluorine-containing material is used. Reactive ion etching (RIE) using a fluorine-based gas such as trifluoromethane (CHF 3), tetrafluoromethane (CF 4), sulfur hexafluoride (SF 6), hexafluoroethane (C 2 F 6), and mixtures thereof is used. 6.[0070].  The provision of a barrier layer on the top surface of the phase shift layer is taught at [0037].  The combined thickesses of the layers forming the phase shifting element is less than 350 nm, preferably 50-300 nm [0041-0043]. The phase shift system of the present invention includes 1 2, or more phase shift layers combined with 1 2, or more etch stop layers. When at least 2 phase shift layers or at least 2 etch stop layers are provided in the phase shift system of the present invention, the phase shift layer and the etch stop layer are provided in alternating order. However, the layers may not be in alternating order, I. e., 2 or more phase shift layers may be provided directly on one phase shift layer, and 2 or 
Pierrat 5582939 teaches a quartz substrate coated with an etch stop layer, a yttrium fluoride phase shift layer and a chrome layer.  Figures 5A-5E teaches the blank coated with a resist layer (58c), patterning the light shielding layer, coating with a second resist (58cc), exposing from both sides and etching (7/60-52).  Figure 6A shows an alternative process where a resist (58D) is used to pattern the light shielding layer (60D), a second resist is coated and patterns in accordance with the light shielding layer by the rear exposure in figure 6C, the pattern in the light shielding layer is then transferred to the phase shift layer (figure 6D), a third resist is coated and portions of the light shielding layer removed (6E-6G) (8/53-65). Useful etch stop layers can be formed of fluorides MgF2, CaF2, YF3, LaF3 or a mixture of silicon dioxide and aluminum oxide and can be 500 angstroms (50nm). The phase shift layer can be formed of silicon dioxide (4/53-5/26). The exposure of a resist is disclosed at (8/45-52).
Lai et al. “ArF-line high transmittance attenuated phase shift mask blanks using amorphous Al2O3-ZrO2-SiO2 composite thin films for the 65-, 54- and 32-nm technology nodes”, Thin Sol. Films, Vol. 496 pp 247-252 (2006) establishes that the refractive index (n) and extinction coefficient (k) are linearly dependent upon the mole fraction of each of the components and the refractive index of the composite can be determined using the formula:
(xAl2O3,yZrO2, (1-x-y)SiO2)  =  (x)(nAl20) + (y)(nZr02) + (1-x-y)(nSi02) in the lower right column of page 250.  For the binary this is simplified to n(xAl2O3, (1-x)SiO2)  =  (x)(nAl20) + (1-x)(nSi02) where x is the mole fraction of the aluminum oxide.  This may also be expressed as (1-x)(nAl20) + (x)(nSi02) when x is the mole fraction of silicon dioxide. The refractive index for SiO2 is ~1.55 where ZrO2 is 0.0 mol % in figure 2. The extinction coefficient for 100 mol% SiO2 is ~0.00  The refractive index of Al2O3 is ~1.9 at 193 nm for the case where the Al2O3 is 1.0 mol% and the extinction coefficient is slightly more than 0.00 (~0.01).  These approximate values are in agreement with the values from table 1 of Schmidt et al.  JP 2005-208660 and these are used based upon their use in sputtering mixed/composite layers similar to the SiO2/Al2O3 of the Pierrat references and they are formed form sputtering targets of the oxides (and not reactively sputtered), rather than the single component layers of Suzuki et al. which use reactive sputtering (0066) and result in the formation of oxide with varying stoichiometry as pointed out by the applicant in the discussion with respect to [0077] of the instant specification.   
The refractive index at 193 nm is calculated using the formula index n is x(nSi02)+ (1-x)(nAl20) of Lai et al. “ArF-line high transmittance attenuated phase shift mask blanks using amorphous Al2O3-ZrO2-SiO2 composite thin films for the 65-, 54- and 32-nm technology nodes”, Thin Sol. Films, Vol. 496 pp 247-252 (2006) using the range 0.3 to 0.95 of Pierrat 5405721 and the values of the refractive indices of ~1.9 and ~1.55  (193 nm) taught by Lai et al. “ArF-line high transmittance attenuated phase shift mask blanks using amorphous Al2O3-ZrO2-SiO2 composite thin films for the 65-, 54- and 32-nm technology nodes”, Thin Sol. Films, Vol. 496 pp 247-252 (2006) yields a range of refractive index values.
n = 0.3(1.55) + (1-0.3)(1.9)  = 0.465 + 1.33 = 1.795 = 1.80
n = 0.95(1.55) + (1-0.95)(1.9) = 1.473 + 0.045 = 1.518 = 1.52
2-(1-x)Al2O3  where x is 0.3 to 0.95 is 1.52 to 1.80 which fully embraces the recited range of 1.57 to 1.73 (inclusive of end points) and the recited range is  0.16 which is  ~57 % of the 0.28 span of the range of Lai et al. “ArF-line high transmittance attenuated phase shift mask blanks using amorphous Al2O3-ZrO2-SiO2 composite thin films for the 65-, 54- and 32-nm technology nodes”, Thin Sol. Films, Vol. 496 pp 247-252 (2006) and Pierrat 5405721. This contradicts the applicant’s position that the refractive index range cannot be formed using SiO2-Al2O3 composites of the prior art. The sputtering uses ZrO2, SiO2 and Al2O3 powders to form the pressed targets. 

It would have been obvious to one skilled in the art to modify the embodiment of  Pierrat 5405721 where the bottom layer (11) is formed of xSiO2-(1-x)Al2O3 by sputtering from SiO2 and Al2O3 targets with x being 0.3 to 0.95 is used as the bottom layer to form a layer with a refractive index in the range of 1.57-1.73 and having a high transmittance (low k) by controlling the relative amounts of SiO2 and Al2O3 as taught by Lai et al. “ArF-line high transmittance attenuated phase shift mask blanks using amorphous Al2O3-ZrO2-SiO2 composite thin films for the 65-, 54- and 32-nm technology nodes”, Thin Sol. Films, Vol. 496 pp 247-252 (2006) and SiO2 is used as the top phase shifting layer (12) by providing a chromium light blocking layer  (13) based upon the references to figure 3 and the text at (7/30) of Pierrat 5405721 and its use in exposing a resist in the disclosed lithographic process, where the xSiO2-(1-x)Al2O3  etch stop layer is part of the 180 degree phase shift and has a thickness of 3-15 nm based upon the teachings of Schmidt et al.  JP 2005-208660 at [0025-0028] and using the processing taught with respect to figure 6A-G of Pierrat 5582939 to form a chromeless phase mask taught in Pierrat 5582939 where the SiO2 is the phase shifting element as an alternative to the processes of figure 
	Further, it would have been obvious to modify the mask blanks rendered obvious by the combination of Pierrat 5405721 and Schmidt et al.  JP 2005-208660, the processes of patterning them and the masks formed from them by forming the silicon dioxide layer to a thickness of 145 to 300 nm based upon example 3 and the text at [0041-0043] of Schmidt et al.  JP 2005-208660 and/or to provide a second xSiO2-(1-x)Al2O3 etch stop layer on top of SiO2 phase shift layer based upon direction at [0034-0035] of Schmidt et al.  JP 2005-208660.
The applicant points out on page 7 of the response of 9/21/2020 that the refractive indices attributed to silica and alumina are not supported by any of the references.  The examiner adds Kraehmer et al. 20100097592 to the record who evidences the values of 1.7 (Al2O3) and 1.56 (SiO2) for the refractive indices at 193 nm.  The applicant points out that the differences in the deposition can result in differences in the refractive index of the materials and cites the refractive index of 1.563 disclosed at [0182] of the specification and the 1.62 of table 1 of Schmidt JP 2005-208660, both for SiO2 and the 1.864 at [0244] of the instant specification at 1.92 in table 1 of Schmidt both for Alumina.  The examiner appreciates the applicant pointing to the refractive indices taught in Schmidt.   These are better values than those measured at other wavelength found in the CRC handbook of chemistry and physics as they are determined at 193nm, but as they are determined from the measurement of films formed by reactive sputtering from metal/elemental targets which may form layers of varying stoichiometry, they are not as reliable as the values of Lai et al. “ArF-line high transmittance attenuated phase shift mask blanks using amorphous Al2O3-ZrO2-SiO2 composite thin films for the 65-, 54- and 32-nm technology 
The examiner also adds Lai et al. “ArF-line high transmittance attenuated phase shift mask blanks using amorphous Al2O3-ZrO2-SiO2 composite thin films for the 65-, 54- and 32-nm technology nodes”, Thin Sol. Films, Vol. 496 pp 247-252 (2006) who establishes within the mask art that it is known that the refractive index of a composition containing SiO2 and/or Al2O3 can be calculated on the basis of the mole fraction of these components for binary (ZrO2-SiO2) and ternary (ZrO2-Al2O3-SiO2) mixtures at 193 nm.  The correlation of this with experimental data shown in figures 2 and 3 shows this to be a good fit. 
The specification evidences forming the AlSiO etch stop layer with a substoichiometric oxygen content etch by sputtering form stoichiometric targets of SiO2 and Al2O3.   This is evidenced by the XPS analysis showing Al21Si19O60 in the prepub at [0180], Al13Si26O61 in the prepub at [0202] and Al7Si28O65 in the prepub at [0208] and  Al31Si8O61 in the prepub at [0214]. Pierrat 5405721 has a similar teaching of  the formation of the xSiO2-(1-x)Al2O3 bottom layer formed by sputtering from appropriate targets, which the examiner holds are targets of SiO2 and Al2O3.  Lai et al. describes the films formed when sputtering form oxide targets in the presence of argon and oxygen gasses as nearly completely oxidized (section 3.1), so it seems that the formation of sub-oxides is inherent to the sputtering process. 


In response to the arguments of 4/27/2021, the prior art does not analyze the layers formed, but use a sputtering process form targets in their formation.  It seems that there is 
The applicant argues that the Lai cannot be relied upon for the refractive index teaching based upon a difference between the calculated and measured value.  The examiner notes that a slight deficit in the oxygen content is clearly present, but the applicant has not discussed the magnitude of the difference in asserting that the calculated value lacks any value in face of the teachings of Lai et al. to the contrary.  The position of the examiner is that while it may not yield the exact refractive index, it is a reasonable estimate of the refractive index and can be used to evidence that the composition is within the claimed range.

Claims 1-12 and 14-22 are rejected under 35 U.S.C. 103 as obvious over Pierrat 5405721, in view of Schmidt et al.  JP 2005-208660, Pierrat 5582939 and Lai et al. “ArF-line high transmittance attenuated phase shift mask blanks using amorphous Al2O3-ZrO2-SiO2 composite thin films for the 65-, 54- and 32-nm technology nodes”, Thin Sol. Films, Vol. 496 pp 247-252 (2006) , further in view of Okubo et al. 20050019674.
Okubo et al. 20050019674 teaches light shielding films of chromium [0048-0050]. An etching mask can be in inorganic materials, such as Mo, MoSi, MoSiO, MoSiN, MoSiON, Si, SiO, SiON, Ta, TaB, W, WSi, TaSi or amorphous carbon [0053,0166].   The examiner use MoSi as a hard mask where the MoSi was etched using SF6 and the chromium was etched using Cl2 and O2 [0085-0086]. The use of a hard mask is known to improve the CD and reducing the loading effect [0011,0014-0015,0033]. 
In addition to the basis above it would have been obvious to modify the mask blanks rendered obvious by the combination of Schmidt et al.  JP 2005-208660, Pierrat 5582939 and Lai et al. “ArF-line high transmittance attenuated phase shift mask blanks using amorphous Al2O3-ZrO2-SiO2 composite composite thin films for the 65-, 54- and 32-nm technology nodes”, Thin Sol. Films, Vol. 496 pp 247-252 (2006) by adding a hard mask layer of TaSi on the chromium 
No further response is provided as no arguments beyond those addressed above were advanced by the applicant.

Claims 1-22 are rejected under 35 U.S.C. 103 as obvious over Pierrat 5405721, in view of Schmidt et al.  JP 2005-208660, Pierrat 5582939 and Lai et al. “ArF-line high transmittance attenuated phase shift mask blanks using amorphous Al2O3-ZrO2-SiO2 composite thin films for the 65-, 54- and 32-nm technology nodes”, Thin Sol. Films, Vol. 496 pp 247-252 (2006), further in view of Suda 20060292454.
Suda 20060292454 teaches in embodiment 1, a phase shift mask formed by coating a substrate with a MoSi light shielding thin film, a Cr etching mask and a resist, which is exposed, developed and used to pattern the Cr layer with Cl2 and O2.  The etchant was then changed to CF4 and O2 to etch the light shielding film.  A second resist was then applied to etch phase shifts in the substrate and the chromium layer removed (see figure 1 and [0045-0058].   Useful etch mask are those which can be etched with chlorine etchants such as Cr, Ta, Ti, Al, Hf, V, or Zr and alloys of these.  Materials etchable using fluorine etchants include silicides of Mo, W, Ta or the like [0063]. 
In addition to the basis above it would have been obvious to modify the mask blanks rendered obvious by the combination of Schmidt et al.  JP 2005-208660, Pierrat 5582939 and Lai et al. “ArF-line high transmittance attenuated phase shift mask blanks using amorphous Al2O3-ZrO2-SiO2 composite thin films for the 65-, 54- and 32-nm technology nodes”, Thin Sol. Films, Vol. 496 pp 247-252 (2006) by using TaSi as the light shielding layer as this is known for use with phase shift masks and providing an chromium etch mask layer upon it Suda 20060292454 
No further response is provided as no arguments beyond those addressed above were advanced by the applicant.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 14-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10481485 in view of Schmidt et al.  JP 2005-208660, Pierrat 5582939 and Lai et al. “ArF-line high transmittance attenuated phase shift mask blanks using amorphous Al2O3-ZrO2-SiO2 composite thin films for the 65-, 54- and 32-nm technology nodes”, Thin Sol. Films, Vol. 496 pp 247-252 (2006).
It would have been obvious to modify the inventions bounded by claims 1-29 of U.S. Patent No. 10481485 by using an SiO2 phase shift as the silicon containing phase shift layer based upon the teaching in Pierrat 5582939 and where the bottom layer (11) is formed of xSiO2-(1-x)Al2O3 with x being 0.3 to 0.95 is used as the bottom layer to form a layer with a refractive index in the range of 1.57-1.73 and having a high transmittance (low k) by controlling the relative amounts of SiO2 and Al2O3 as taught by Lai et al. “ArF-line high transmittance attenuated phase shift mask blanks using amorphous Al2O3-ZrO2-SiO2 composite thin films for the 65-, 54- and 32-nm technology nodes”, Thin Sol. Films, Vol. 496 pp 247-252 (2006) and 
2-(1-x)Al2O3  are known to act as etch stop films in contact with SiO2 phase shift layers and to form the etch stop layers with thicknesses of  3-15 nm based upon the teachings of Schmidt et al.  JP 2005-208660 at [0025-0028]
As discussed above Schmidt et al.  JP 2005-208660 provides teachings with respect to the thickness of the phase shift layer and the thickness of the etch stop layer and Lai et al. “ArF-line high transmittance attenuated phase shift mask blanks using amorphous Al2O3-ZrO2-SiO2 composite thin films for the 65-, 54- and 32-nm technology nodes”, Thin Sol. Films, Vol. 496 pp 247-252 (2006) clearly provides direction with respect to tuning the refractive index and absorption coefficient of the xSiO2-(1-x)Al2O3 of the claims and Pierrat 5582939. 
The applicant has declined to address the ODP rejections or provide a terminal disclaimer.  The examiner relies upon the response above without further comment.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10481485 in view Schmidt et al.  JP 2005-208660, Pierrat 5582939 and Lai et al. “ArF-line high transmittance attenuated phase shift mask blanks using amorphous Al2O3-ZrO2-SiO2 composite thin films for the 65-, 54- and 32-nm technology nodes”, Thin Sol. Films, Vol. 496 pp 247-252 (2006), further in view of Suda 20060292454.
In addition to the basis above it would have been obvious to the mask blanks rendered obvious by the combination of the claims of U.S. Patent No. 10481485 with Pierrat 5582939 and Schmidt et al.  JP 2005-208660 by using TaSi as the light shielding layer as this is known for use with phase shift masks and providing an chromium etch mask layer upon it Suda 20060292454 to increase the accuracy of the pattern formed in the light shielding layer and any possible damage to the light shielding layer during the patterning of the phase shift elements as taught at [0042] of Suda 20060292454. 
.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10481485 in view Schmidt et al.  JP 2005-208660, Pierrat 5582939 and Lai et al. “ArF-line high transmittance attenuated phase shift mask blanks using amorphous Al2O3-ZrO2-SiO2 composite thin films for the 65-, 54- and 32-nm technology nodes”, Thin Sol. Films, Vol. 496 pp 247-252 (2006), further in view of Okubo et al. 20050019674.
In addition to the basis above it would have been obvious to modify the mask blanks rendered obvious by the combination of the claims of U.S. Patent No. 10481485 with Pierrat 5582939 and Schmidt et al.  JP 2005-208660 by adding a hard mask layer of TaSi on the chromium layer to improve the CD and reduce the effects of loading as taught by Okubo et al. 20050019674.
No further response is provided as no arguments beyond those addressed above were advanced by the applicant.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737


/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        May 7, 2021